Citation Nr: 1044445	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  07-12 989	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals (Board) issued on May 13, 2010 is warranted.

2.  Entitlement to service connection for a disorder manifested 
by numbness and tingling of the bilateral upper extremities.
 
3.  Entitlement to a compensable disability evaluation for 
service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1986 to April 2006.

These matters come before the Board on appeal from an August 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  

In a decision issued in May 2010, the Board denied the Veteran's 
appeal of his claim seeking service connection for a disorder 
manifested by numbness and tingling of the bilateral upper 
extremities.  However, as is discussed in detail below, that 
decision is being vacated and replaced with the current decision.  
The Board also notes that a motion for reconsideration filed in 
August 2010 is rendered moot by this Vacatur.


FINDINGS OF FACT

1.  On May 13, 2010, the Board issued a decision denying service 
connection for a disorder manifested by numbness and tingling of 
the bilateral upper extremities.

2.  Evidence pertinent to the appeal decided in the May 13, 2010 
Board decision was in VA's possession at the time of the 
decision, but was not part of the claims file at the time of the 
Board decision.

3.  The Veteran was diagnosed with cervical spine degenerative 
joint disease during service, and recent nerve conduction studies 
of the Veteran's bilateral upper extremities have been 
interpreted to reveal cervical radiculopathy manifested by 
numbness and tingling of the bilateral upper extremities.

4.  The Veteran's blood pressure readings reflect a diastolic 
blood pressure over 100 unless his hypertension is continuously 
and adequately controlled by medication; however, his readings do 
not reflect diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on May 
13, 2010 have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.904 (2010).

2.  The criteria for service connection for a cervical spine 
disorder with cervical radiculopathy of the bilateral upper 
extremities manifested by numbness and tingling of the bilateral 
upper extremities have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

3.  The criteria for a 10 percent rating for hypertension have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

On May 13, 2010, the Board issued a decision that, inter alia, 
denied service connection for a disorder manifested by numbness 
and tingling of the bilateral upper extremities and denied a 
claim for a higher rating for hypertension.  The Board's decision 
based on the evidence of record failing to reflect that the 
Veteran had been diagnosed with an underlying disability in 
conjunction with his subjective reports of numbness and tingling 
of the bilateral upper extremities.  Rather, the record included 
numerous diagnostic tests and medical opinions stating that there 
was no objective evidence to diagnose the Veteran with any 
underlying disability related to his subjective complaints.  
However, since the issuance of the Board's May 2010 decision, the 
Veteran has submitted additional items of evidence, including 
private nerve conduction study reflecting a diagnosis of cervical 
radiculopathy and VA diagnostic reports reflecting findings of 
cervical degenerative changes.  The Veteran also reports in a 
recently submitted statement that he has been informed that his 
numbness and tingling of his bilateral upper extremities is 
attributable to a cervical spine disorder.  The Board notes that 
the 2008 VA diagnostic studies recently submitted by the Veteran 
were of record at the time of the Board's prior decision, but the 
two 2010 diagnostic reports, a January 2010 VA MRI report and a 
July 2010 private nerve conduction study report, were not of 
record.  

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his or her representative, 
or on the Board's own motion, where there has been a denial of 
due process.  See 38 C.F.R. § 20.904 (2010).

The Board notes that the January 2010 VA diagnostic study 
reflecting a diagnosed cervical spine disorder was not of record 
at the time of the Board's prior decision, and VA medical 
records, including diagnostic studies, that are dated prior to 
the date on which the Board issued its decision are nevertheless 
considered part of the record on appeal, even if they are not 
associated with the claims file, because they are within VA's 
constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see also 38 C.F.R. § 3.159(c)(2).  Moreover, while of 
record, the 2008 radiological studies reflecting diagnosed 
cervical degenerative changes were not specifically discussed in 
the Board's prior decision.  Thus, to ensure due process of law, 
the Board decision dated in May 2010 is hereby vacated and is 
replaced by a concurrently issued de novo decision.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With regard the Veteran's service connection claim, VA's notice 
requirements were fulfilled by a letter issued in May 2006, which 
was sent prior to the issuance of the August 2006 rating decision 
on appeal and which advised the Veteran of the criteria for 
establishing service connection.  With regard to the Veteran's 
increased rating claim, the Board notes that the Veteran's claim 
for a higher rating arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that in these circumstances, once notice has been 
satisfied in conjunction with the grant of service connection, 
additional notice is not required under 38 U.S.C.A. § 5103.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, the appeal may be 
adjudicated without remand for further notification. 

The Board also finds that all relevant facts have been properly 
developed and that all available evidence necessary for equitable 
resolution of the issues decided on appeal has been obtained.  
The Veteran's service, VA, and private treatment records have 
been obtained, and the Veteran has not reported any relevant, 
obtainable treatment records that are not of record.  The Veteran 
was also afforded VA general, hypertension, peripheral nerves, 
and neurological examinations during the instant rating period, 
and he was offered the opportunity to testify at a hearing before 
the Board, but he declined.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.

Service Connection Claim

The Veteran contends that he developed a disability in service 
that is manifested by numbness and tingling of his bilateral 
upper extremities. 

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
active service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009).

The Veteran's service treatment records reflect his complaints of 
both neck pain and  numbness and tingling in his bilateral upper 
extremities.  A July 2004 service treatment record reflects the 
Veteran's report of experiencing tingling and numbness of his 
upper extremities for five months prior to the time of treatment.  
The Veteran's complaints were assessed as bilateral C-6 
neuralgias, and the Veteran was scheduled to undergo an MRI, with 
a notation that nerve conduction studies should be performed if 
the Veteran's MRI results were deemed normal.  An MRI of the 
Veteran's cervical spine conducted in August 2004 was interpreted 
to reveal some osteophyte formation and neural foraminal 
narrowing.  A subsequent August 2004 service treatment record 
reflects that the Veteran's neck pain was assessed as secondary 
to the cervical osteoarthritis/degenerative joint disease 
discovered during his MRI.  An October 2004 private treatment 
record reflects the Veteran's report of experiencing numbness of 
his bilateral upper extremities for eight months prior to the 
time of this treatment, and the Veteran was accordingly scheduled 
to undergo a nerve conduction study in November 2004.  However, 
this November 2004 nerve conduction study was interpreted as 
normal with the exception of a poorly reproducible f-wave.  This 
finding was deemed to be suggestive of radiculopathy, with 
further diagnostic studies recommended for clinical correlation.

The post-service medical evidence of record includes a July 2006 
VA examination report, which reflects a diagnosis of bilateral 
numbness and tingling in the area of ulnar nerve distribution; 
however, no underlying disability manifested by these subjective 
complaints was diagnosed.  Similarly, in August 2006 VA 
peripheral nerves examination report reflects the Veteran's 
continued complaints of numbness and tingling of his upper 
extremities, and because nerve conduction studies and a physical 
examination of the Veteran produced non-diagnostic findings, no 
underlying disability related to the Veteran's subjective 
complaints was diagnosed.  

The Veteran's subsequent private and VA treatment records reflect 
the Veteran's continued reports of numbness and tingling of his 
bilateral upper extremities (assessed as ulnar nerve 
symptomatology), and the Veteran's reports were occasionally 
characterized as peripheral neuropathy.  However, nerve 
conduction studies ordered in conjunction with the Veteran's 
complaints, including an EMG study conducted in June 2007, did 
not reveal any ulnar nerve impairment, but rather revealed mild 
left carpal tunnel syndrome.

In August 2007, the Veteran underwent a VA examination that 
included an assessment of his reported numbness in his upper 
extremities.  After examining the Veteran and reviewing the 
results of nerve conduction studies conducted in November 2004, 
July 2006, and June 2007, the examiner diagnosed the Veteran with 
subjective complaints of numbness in both upper extremities.  In 
an October 2008 addendum opinion, the examiner noted his 
interpretation of the Veteran's various nerve conduction studies, 
stating that the November 2004 nerve conduction velocity (NCV) 
testing revealed results that were non-diagnostic; the July 2006 
EMG/NCV testing revealed results that were normal; and the June 
2007 EMG/NCV testing revealed evidence of left carpal tunnel 
syndrome and normal results for the right upper extremity.  Based 
on these results and a physical examination of the Veteran, the 
examiner concluded that there was no objective evidence to 
support a diagnosis of ulnar neuropathy; no objective evidence to 
support a diagnosis of upper extremity radiculopathy; evidence of 
asymptomatic mild left carpal tunnel syndrome (specifically 
noting that the Veteran had reported no signs or symptoms of this 
condition); and accordingly concluded that the Veteran has 
subjective bilateral upper sensory neuropathy without objective 
findings to support a diagnosis despite repetitive testing.

A July 2008 VA MRI report reflects an interpretation of 
diagnostic studies to reveal central minimal disc herniation at 
C5-C6 without neural impingement.  A July 2008 VA treatment 
record interpreting these MRI results reflects a finding of 
intermittent cervical and lumbar radiculitis with pathology of 
the cervical and lumbar spines.  A January 2010 VA MRI report 
reflects a diagnosis of degenerative disc disease of the cervical 
spine, cervical stenosis, and cervical disc protrusion.  
Additionally, private nerve conduction studies conducted in July 
2010 were interpreted to reveal abnormal findings, consistent 
with cervical radiculopathy.  

In a statement dated in August 2010, the Veteran reported that he 
had been informed that his numbness and tingling of his arms was 
attributable to a cervical spine disorder.

After reviewing all of the evidence of record, the Board finds 
that service connection is warranted for a cervical spine 
disorder, whose manifestations include cervical radiculopathy.  
Specifically, the Veteran was diagnosed with a cervical spine 
disorder, referred to as cervical osteoarthritis/degenerative 
joint disease, during service.  The Board notes that the etiology 
of the Veteran's numbness and tingling of his bilateral upper 
extremities was not definitively diagnosed until July 2010, at 
which time nerve conduction studies were interpreted to reveal 
findings consistent with cervical radiculopathy.  However, as 
chronicled above, the Veteran's treatment of record reflects that 
he first reported experiencing these symptoms during service and 
has had continuity of symptomatology since service.  As such, a 
basis for granting service connection for a cervical spine 
disorder with cervical radiculopathy of the bilateral upper 
extremities has been presented, and the Veteran's appeal of this 
issue is granted.  

Increased Rating Claim

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of a veteran working or seeking 
work.  38 C.F.R. § 4.2.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of a veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's service-connected hypertension is evaluated under 
38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to 
hypertensive vascular disease.  Under Diagnostic Code 7101, a 10 
percent rating is assigned for service-connected hypertension 
with evidence of diastolic pressure predominantly 100 or more or 
systolic pressure predominantly 160 or more.  The rating criteria 
also provides that 10 percent is the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 100 
or more who requires continuous medication for control.  A 20 
percent evaluation will be assigned when there is diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.

The Veteran essentially contends that his hypertension is more 
severe than his current noncompensable rating indicates.  The 
Board notes that the Veteran is competent to describe his 
service-connected hypertension.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, the Veteran's descriptions of his 
service-connected disability must be considered in conjunction 
with the clinical evidence of record as well as the pertinent 
rating criteria.

The evidence of record reflects that the Veteran has been treated 
with medication to control his hypertension throughout the rating 
period on appeal.  The Veteran's VA and private treatment records 
and August 2007 VA hypertension examination include numerous 
blood pressure readings and reflect assessments that the 
Veteran's hypertension was fairly-controlled by his medications.  
The predominant systolic pressure readings were not in excess of 
160 and the predominant diastolic pressure readings were not in 
excess of 100 prior to August 2008 when the Veteran's pressure 
readings began to increase, with systolic diastolic readings of 
100 or more recorded in August 2008 and November 2008.  
Corresponding treatment records reflect that the Veteran's 
hypertension medications were increased in response to these 
elevated blood pressure readings, and the record does not contain 
any subsequent readings reflecting the effect of the increased 
hypertension medication dosage on the Veteran's blood pressure.

The Board interprets the medical evidence of record to reflect 
that the Veteran's hypertension requires continuous medication 
for control and that absent adequate medication, the Veteran's 
diastolic pressure is predominantly 100 or more.  The rating 
criteria outlined in Diagnostic Code 7101 states that a 10 
percent evaluation is the minimum evaluation warranted when a 
veteran has a history of diastolic pressure predominantly 100 or 
more, whose condition requires continuous medication for control.  
This rating criteria presumably contemplates a scenario in which 
a veteran's diastolic pressure readings are historically 100 or 
more before he is prescribed continuous hypertension medication 
(thereby lowering his pressure readings).  However, in the 
Veteran's case, while the evidence of record does not reflect a 
remote history of diastolic pressure readings of 100 or more, the 
evidence does reflect diastolic pressure readings of 
predominantly 100 or more during the instant rating period when 
the dosage of his hypertension medication is not sufficient to 
provide adequate control.  Thus, resolving all doubt in favor of 
the Veteran, the Board concludes that a 10 percent rating is 
warranted for the Veteran's hypertension, and to this extent the 
Veteran's appeal is granted. 

However, the numerous blood pressure readings of record have not 
reflected any diastolic pressure readings of 110 during the 
instant rating period, nor any systolic pressure readings of 200 
or more.  Thus, a 20 percent rating is not warranted.

The Board specifically acknowledges its consideration of the 
Veteran's lay statements when adjudicating this claim, including 
the Veteran's contention that without his blood pressure 
medication, his blood pressure readings would be in excess of the 
readings necessary for awarding a 10 percent disability rating.  
Indeed, the instant increased rating reflects the Board's 
consideration of these contentions.  However, as outlined above, 
the Veteran's blood pressure readings of record do not provide an 
objective basis for assigning a rating in excess of 10 percent.

With regard to an extraschedular rating, the Board concludes that 
there is no showing that the severity of the Veteran's 
hypertension reflects so exceptional or so unusual a disability 
picture as to warrant referral for consideration of a higher 
rating on an extraschedular basis.  The evidence of record 
reflects that the Veteran has been employed by as a financial 
service technician (the civilian equivalent of his in-service 
occupation) since his discharge from active service, and the 
Veteran has not reported missed work due to his hypertension nor 
any hypertension-related hospitalizations.  Accordingly, the 
Board concludes that the Veteran's hypertension has not required 
frequent periods of hospitalization, caused marked interference 
with employment, or otherwise rendered impractical the 
application of the regular schedular standards.  In the absence 
of evidence of these factors, the criteria for referral for 
consideration of an extraschedular rating are not met.  Thus, the 
Board is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

Furthermore, as the evidence of record fails to show that the 
Veteran is currently unemployed, consideration of the Veteran's 
eligibility for a total disability rating based on individual 
unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 
2009).  









ORDER

The Board's decision issued on May 13, 2010 is hereby vacated.

Service connection for a cervical spine disorder with cervical 
radiculopathy of the bilateral upper extremities manifested by 
numbness and tingling of the bilateral upper extremities is 
granted.

A 10 percent disability evaluation for service-connected 
hypertension is granted, subject to the laws and regulations 
governing the award of monetary benefits.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


